By the Court,

Savage, Ch. J.
The only question in this case is whether a judgment before a justice, rendered upon a judgment before another justice, extinguishes the judgment first obtained. As to judgments in courts of record, this question has been settled in the negative. 11 Johns. Rep. 517, and cases there cited. 5 Wendell, 129, 222. The general principle of law governing in cases of this kind, and which applies to all securities, is, that a security of a higher nature extinguishes inferior securities, but not securities of an equal degree.
Judgment reversed.